Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments/remarks, see 3rd of Page 12 & 3rd ¶ of Page 13, with respect to 35 U.S.C. 102 rejection of independent Claims, stating that Wells fails to teach or suggest “determining, using the identification of the first service, a first schema definition in the memory that is associated with the first service”, the examiner respectfully disagree.
Wells discloses: determining, using the identification of the first service, a first schema definition in the memory that is associated with the first service (i.e. using the numerical identifier, e.g. 1, associated with the company name 420 [i.e. identification of the first service], a graph projection of schema API [i.e. a first schema definition in the memory] associated with the company [i.e. the first service] may be determined; For example, numerical identifier of second part 420, e.g. the value 1 [i.e. the identification], that identifies the company [i.e. the first service] is used [i.e. using identification of the first service] to route the request to the appropriate application server 150 [i.e. numerical identifier / ID is required for a valid query] to generate subqueries for data related to the identified company; Then, for each subquery, API service 132 can obtain/determine the schema definition [i.e. a first schema definition in the memory] for the associated node, 
Applicant’s arguments with respect to 35 U.S.C 102 rejection of dependent claim(s) 2-3, 6-13 and 16-20 have been considered but are moot in view of the new ground of rejection.
Applicant’s arguments with respect to 35 U.S.C 103 rejection of dependent claim(s) 4 and 14 have been considered but are moot in view of the new ground of rejection.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 10-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells (US PG PUB 20170344605), hereinafter "Wells".
Regarding Claim 1, Wells discloses:
A system, comprising: 
a memory storing a plurality of schema definitions, each schema definition being associated with at least one service (i.e. API service 132 stores a graph comprised of a plurality of nodes, each node in a graph may be associated with a schema definition [i.e. a plurality of schema definitions]; a schema node [i.e. schema definition], e.g. root node may represent a domain name 410, companies 420 [i.e. one service]) (Fig. 3, 410 & 420 - Fig. 4, ¶ 0022, ¶ 0030 and ¶ 0068) , 
a network interface (i.e. client device, server, etc. have network interface for communicating through network 110) (110 – Fig. 1 and ¶ 0026 - 0028); and 
a processor (i.e. CPU 1302) (1302 – Fig. 13 and ¶ 0110 – 0111), 
the processor being configured to perform the steps of:
 receiving a data transmission using the network interface, the data transmission encoding a content of a hypertext transfer protocol request and an identification of a first service (i.e. the system may receive RESTful request 400 [i.e. data transmission], which is in HTTP format [i.e. encoding a content of a hypertext transfer protocol request] and 
determining, using the identification of the first service, a first schema definition in the memory that is associated with the first service (i.e. using the numerical identifier, e.g. 1, associated with the company name 420 [i.e. identification of the first service], a graph projection of schema API [i.e. a first schema definition in the memory] associated with the company [i.e. the first service] may be determined; the graph includes a plurality of nodes representing schema definitions [i.e. a plurality of schema items]; For example, numerical identifier second part 420, e.g. the value 1 [i.e. the identification], that identifies the company [i.e. the first service] is used [i.e. using identification of the first service] to route the request to the appropriate application server 150 [i.e. numerical identifier / ID is required for a valid query] to generate subqueries for data related to the identified company; Then, for each subquery, API service 132 can obtain/determine the schema definition [i.e. a first schema definition in the memory] for the associated node, e.g. node 220 associated with the company [i.e. that is associated with the first service]) (Fig. 3, Fig. 4, Fig. 5, ¶ 0035, ¶ 0037, ¶ 0061 and ¶  0068 – 0070), 
the first schema definition including a plurality of schema items (i.e. schema definition 300 includes data identifying a plurality of properties associated with the node. The properties associated with the node generally include data that a user can request from the node. As illustrated, the node definition for “employee data” includes at least four properties: “id,” “hireDate,” “releaseDate,” and “contractDetails.” Each property may be associated with a type, a data format, and a description. As illustrated, “id,” “hireDate,” and “releaseDate” are defined in node definition 300 as primitives, while “contractDetails” 
parsing the content of the hypertext transfer protocol request to identify a plurality of parameters and a plurality of values, each value in the plurality of values being associated with a parameter in the plurality of parameters (i.e. API service 132 decomposes/parses a query [i.e. content of the hypertext transfer protocol request] to identify a plurality of sub queries corresponding to a plurality of schema nodes/items, e.g. companies, employees, contract details [i.e. parameters]; the plurality of sub queries identify parameter values, e.g. 1, 123, etc.) (Fig. 5, Fig. 6, ¶ 0032 and ¶ 0075 - 0076), 
for each schema item in the plurality of schema items: 
identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item, and encoding the value associated with the parameter into a schema information object (i.e. based on a sub query [i.e. the content of the hypertext transfer protocol request], a schema node/item and the value correspond to the schema node/item may be identified, and the value, e.g. id: “123”, is used to encode the employee sub query into employee data [i.e. schema information object]) (Fig. 5, ¶ 0073, ¶ 0075 and ¶ 0077); and 
storing the schema information object in the memory (i.e. for a read operation, API service 132 may transmit the results [i.e. the schema information object] of the final sub query to client device 120 for display in user interface 122 [i.e. require the result to be stored in memory]; Furthermore, for data of the write operation, e.g. employee data associated [i.e. modified schema information object] with the employee sub query may 

Regarding Claim 2, Wells discloses:
wherein the processor is configured to perform the steps of: determining that the schema information object includes values associated with parameters that correspond to each schema item in the first schema definition (i.e. the system may determine that the employee sub query associated with employee data 430 [i.e. schema information object] includes the value, e.g. id: “123”, which is a parameter that correspond to the employee node [i.e. each schema item in the first schema definition]) (Fig. 4, Fig. 5 and ¶ 0070); and 
transmitting the schema information object, using the network interface, to a remote computer service (i.e. the employee sub query associated with employee data 430 [i.e. schema information object] may be routed/transmitted to application server [i.e. a remote computer service]) (Fig. 5 and ¶ 0072).

Regarding Claim 3, Wells discloses:
wherein the processor is configured to perform the step of identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item by: identifying a string in the content of the hypertext transfer protocol request that matches a name of the schema item (i.e. API service 132 decomposes/parses a query [i.e. content 


Regarding Claim 6, Wells discloses:
wherein the processor is configured to perform the steps of: receiving a second data transmission using the network interface, the second data transmission encoding a second content of a second hypertext transfer protocol request and an identification of the first service (i.e. the system may receive RESTful request 400 [i.e. a second data transmission], which is in HTTP format [i.e. encoding a second content of a hypertext transfer protocol request] and includes a sub query directed to a numerical identifier [i.e. identification] associated with a company name 420 [i.e. the first service]) (410 - Fig. 4, ¶ 0027 ¶ 0036, ¶ 0068 - 0069), 

for each schema item in the plurality of schema items: identifying a parameter in the second content of the second hypertext transfer protocol request that matches the schema item, and encoding the value associated with the parameter into the schema information object to create a modified schema information object (i.e. based on a sub query [i.e. the content of the hypertext transfer protocol request], a schema node/item and the value correspond to the schema node/item may be identified, and the value, e.g. id: “123”, is used to encode the employee sub query into employee data [i.e. schema information object], wherein the query/request may be for a write operation [i.e. to create a modified schema information object]) (Fig. 5, Fig. 11, ¶ 0073, ¶ 0075, ¶ 0077 and ¶ 0103); and 
storing the modified schema information object in the memory (i.e. data of the write operation, e.g. employee data associated [i.e. modified schema information object] with the employee sub query may be stored in the memory, e.g. memory of a cloud location) (Fig. 11, ¶ 0103 and ¶ 0105).





Regarding Claim 7, Wells disclose:
wherein the processor is further configured to perform the steps of: determining that the modified schema information object includes values associated with parameters that correspond to each schema item in the first schema definition (i.e. the system may determine that the employee sub query associated with employee data 430 [i.e. schema information object] includes the value, e.g. id: “123”, which is a parameter that correspond to the employee node [i.e. each schema item in the first schema definition]) (Fig. 4, Fig. 5 and ¶ 0070); and 
transmitting the schema information object, using the network interface, to a remote computer service (i.e. the employee sub query associated with employee data 430 [i.e. schema information object] may be routed/transmitted to application server [i.e. a remote computer service]) (Fig. 5 and ¶ 0072).


Regarding Claim 8, Wells disclose:
further comprising a proxy server (i.e. API service 132 of application gateway 130 [i.e. a proxy server]) (130 & 132 – Fig. 1 and ¶ 0029 - 0030) and 
wherein the proxy server is configured to perform the steps of: receiving the hypertext transfer protocol request from a user device (i.e. API service 132 may receive RESTful request 400 [i.e. data transmission], which is in HTTP format [i.e. encoding a content of a hypertext transfer protocol request] and includes a sub query directed to a 
encoding the hypertext transfer protocol request into the data transmission (i.e. API service 132 may encode the request [i.e. the hypertext transfer protocol request] into a plurality of sub queries [i.e. data transmission]) (920 – Fig. 9, ¶ 0037 - 0038 and ¶ 0097); and
transmitting the data transmission to the network interface (i.e. Based on the provider data identified in the schema definition for each node, API service 132 can route each subquery to the appropriate server(s) for processing) (¶ 0037 - 0038).


Regarding Claim 9, Wells disclose:
further comprising a server computer hosting a software application (i.e. API service 132 [i.e. a software application] of application gateway 130 [i.e. a server computing]) (130 & 132 – Fig. 1 and ¶ 0029 - 0030) and 
wherein the server computer is configured to execute a plugin configured to perform the steps of: receiving the hypertext transfer protocol request from a user device (i.e. API service 132 may receive RESTful request 400 [i.e. data transmission], which is in HTTP format [i.e. encoding a content of a hypertext transfer protocol request] and includes a sub query directed to a numerical identifier [i.e. identification] associated with a company name 420 [i.e. a first service]) (910 - Fig. 9 and ¶ 0096); 
encoding the hypertext transfer protocol request into the data transmission (i.e. API service 132 may encode the request [i.e. the hypertext transfer protocol request] into 
transmitting the data transmission to the network interface (i.e. Based on the provider data identified in the schema definition for each node, API service 132 can route each subquery to the appropriate server(s) for processing) (¶ 0037 - 0038).


Regarding Claim 11, Wells discloses:
A method, comprising: 
receiving a data transmission using the network interface, the data transmission encoding a content of a hypertext transfer protocol request and an identification of a first service (i.e. the system may receive RESTful request 400 [i.e. data transmission], which is in HTTP format [i.e. encoding a content of a hypertext transfer protocol request] and includes a sub query directed to a numerical identifier [i.e. identification] associated with a company name 420 [i.e. a first service]) (410 - Fig. 4, ¶ 0027 ¶ 0036, ¶ 0068 - 0069), 
determining, using the identification of the first service, a first schema definition in the memory that is associated with the first service (i.e. using the numerical identifier, e.g. 1, associated with the company name 420 [i.e. identification of the first service], a graph projection of schema API [i.e. a first schema definition in the memory] associated with the company [i.e. the first service] may be determined; the graph includes a plurality of nodes representing schema definitions [i.e. a plurality of schema items]; For example, numerical identifier second part 420, e.g. the value 1 [i.e. the identification], that identifies the company [i.e. the first service] is used [i.e. using identification of the first service] to route 
the first schema definition including a plurality of schema items (i.e. schema definition 300 includes data identifying a plurality of properties associated with the node. The properties associated with the node generally include data that a user can request from the node. As illustrated, the node definition for “employee data” includes at least four properties: “id,” “hireDate,” “releaseDate,” and “contractDetails.” Each property may be associated with a type, a data format, and a description. As illustrated, “id,” “hireDate,” and “releaseDate” are defined in node definition 300 as primitives, while “contractDetails” is defined as an array including multiple entries from the “EmployeeContractDetails” node [i.e. a plurality of schema items]) (Fig. 3 and ¶ 0066),
parsing the content of the hypertext transfer protocol request to identify a plurality of parameters and a plurality of values, each value in the plurality of values being associated with a parameter in the plurality of parameters (i.e. API service 132 decomposes/parses a query [i.e. content of the hypertext transfer protocol request] to identify a plurality of sub queries corresponding to a plurality of schema nodes/items, e.g. companies, employees, contract details [i.e. parameters]; the plurality of sub queries identify parameter values, e.g. 1, 123, etc.) (Fig. 5, Fig. 6, ¶ 0032 and ¶ 0075 - 0076), 
for each schema item in the plurality of schema items: 

storing the schema information object in the memory (i.e. for a read operation, API service 132 may transmit the results [i.e. the schema information object] of the final sub query to client device 120 for display in user interface 122 [i.e. require the result to be stored in memory]; Furthermore, for data of the write operation, e.g. employee data associated [i.e. modified schema information object] with the employee sub query may be stored in the memory, e.g. memory of a cloud location) (Fig. 11, ¶ 0073 and ¶ 0103 - 0105).


Regarding Claim 12, Wells discloses:
determining that the schema information object includes values associated with parameters that correspond to each schema item in the first schema definition (i.e. the system may determine that the employee sub query associated with employee data 430 [i.e. schema information object] includes the value, e.g. id: “123”, which is a parameter that correspond to the employee 
transmitting the schema information object, using the network interface, to a remote computer service (i.e. the employee sub query associated with employee data 430 [i.e. schema information object] may be routed/transmitted to application server [i.e. a remote computer service]) (Fig. 5 and ¶ 0072).


Regarding Claim 13, Wells discloses:
identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item by: identifying a string in the content of the hypertext transfer protocol request that matches a name of the schema item (i.e. API service 132 decomposes/parses a query [i.e. content of the hypertext transfer protocol request] to identify a plurality of sub queries corresponding to a plurality of schema nodes/items, e.g. companies, employees, contract details [i.e. a parameter]; For example, API service 132 can decompose the request in a number of parts; The API service 132 generally decomposes the query to identify the portion of the graph projection of the API that serves the query, e.g. identify the navigable path through the graph projection of the API. So long as a request is valid, e.g. a navigable path exists in the graph projection of the API for the request [i.e. identifying a string in the content of the hypertext transfer protocol request that matches a name of the schema item], API service 132 can determine data sources to query to satisfy the request) (Fig. 5, Fig. 6, ¶ 0032 and ¶ 0078).





Regarding Claim 16, Wells discloses:
receiving a second data transmission using the network interface, the second data transmission encoding a second content of a second hypertext transfer protocol request and an identification of the first service (i.e. the system may receive RESTful request 400 [i.e. a second data transmission], which is in HTTP format [i.e. encoding a second content of a hypertext transfer protocol request] and includes a sub query directed to a numerical identifier [i.e. identification] associated with a company name 420 [i.e. the first service]) (410 - Fig. 4, ¶ 0027 ¶ 0036, ¶ 0068 - 0069), 
parsing the second content of the second hypertext transfer protocol request to identify a second plurality of parameters and a second plurality of values, each value in the second plurality of values being associated with a parameter in the second plurality of parameters (i.e. API service 132 decomposes/parses a query [i.e. the second content of the hypertext transfer protocol request] to identify a plurality of sub queries corresponding to a plurality of schema nodes/items, e.g. companies, employees, contract details [i.e. a second plurality of parameters]; the plurality of sub queries identify parameter values, e.g. 1, 123, etc.) (Fig. 5, Fig. 6, ¶ 0032 and ¶ 0075 - 0076), 
for each schema item in the plurality of schema items: identifying a parameter in the second content of the second hypertext transfer protocol request that matches the schema item, and encoding the value associated with the parameter into the schema information object to create a modified schema information object (i.e. based on a sub query [i.e. the content of the hypertext transfer protocol request], a schema node/item 
storing the modified schema information object in the memory (i.e. data of the write operation, e.g. employee data associated [i.e. modified schema information object] with the employee sub query may be stored in the memory, e.g. memory of a cloud location) (Fig. 11, ¶ 0103 and ¶ 0105).


Regarding Claim 17, Wells disclose:
determining that the modified schema information object includes values associated with parameters that correspond to each schema item in the first schema definition (i.e. the system may determine that the employee sub query associated with employee data 430 [i.e. schema information object] includes the value, e.g. id: “123”, which is a parameter that correspond to the employee node [i.e. each schema item in the first schema definition]) (Fig. 4, Fig. 5 and ¶ 0070); and 
transmitting the schema information object, using the network interface, to a remote computer service (i.e. the employee sub query associated with employee data 430 [i.e. schema information object] may be routed/transmitted to application server [i.e. a remote computer service]) (Fig. 5 and ¶ 0072).



Regarding Claim 18, Wells disclose:
receiving the hypertext transfer protocol request from a user device (i.e. API service 132 may receive RESTful request 400 [i.e. data transmission], which is in HTTP format [i.e. encoding a content of a hypertext transfer protocol request] and includes a sub query directed to a numerical identifier [i.e. identification] associated with a company name 420 [i.e. a first service]) (910 - Fig. 9 and ¶ 0096);
encoding the hypertext transfer protocol request into the data transmission (i.e. API service 132 may encode the request [i.e. the hypertext transfer protocol request] into a plurality of sub queries [i.e. data transmission]) (920 – Fig. 9, ¶ 0037 - 0038 and ¶ 0097); and
transmitting the data transmission to the network interface (i.e. Based on the provider data identified in the schema definition for each node, API service 132 can route each subquery to the appropriate server(s) for processing) (¶ 0037 - 0038).


Regarding Claim 19, Wells disclose:

encoding the hypertext transfer protocol request into the data transmission (i.e. API service 132 may encode the request [i.e. the hypertext transfer protocol request] into a plurality of sub queries [i.e. data transmission]) (920 – Fig. 9, ¶ 0037 - 0038 and ¶ 0097); and
transmitting the data transmission to the network interface (i.e. Based on the provider data identified in the schema definition for each node, API service 132 can route each subquery to the appropriate server(s) for processing) (¶ 0037 - 0038).


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells as applied to claims 1 and 11 above, and further in view of Ahmed et al. (US PG PUB 20170344887), hereinafter "Ahmed".
garding Claim 4, Wells discloses all the features with respect to Claim 1 as described above.
However, Wells does not explicitly disclose:
wherein the processor is configured to perform the step of identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item using a machine learning engine.
On the other hand, in the same filed of endeavor, Ahmed teaches:
wherein the processor is configured to perform the step of identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item using a machine learning engine (i.e. HAL algorithm can use a learning schema [i.e. a machine learning engine] that analyzes all the end—user interactions, which are REST format implemented within hypermedia [i.e. includes hypertext], and the sentences structures [i.e. a parameter in the content] used to accomplish a task to train itself and become more proficient in interpreting the user requests [i.e. identifying a parameter in the content of the hypertext transfer protocol request] and initiate the statistically meaningful, appropriate or correct commands) (Fig. 1, ¶ 086 and ¶ 0099).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wells to include the feature wherein the processor is configured to perform the step of identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item using a machine learning engine as taught by Ahmed in order to analyze the user requests using machine learning approach (Fig. 1, ¶ 086 and ¶ 0099).


Regarding Claim 14, Wells discloses all the features with respect to Claim 11 as described above.
However, Wells does not explicitly disclose:
identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item using a machine learning engine.
On the other hand, in the same filed of endeavor, Ahmed teaches:
wherein the processor is configured to perform the step of identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item using a machine learning engine (i.e. HAL algorithm can use a learning schema [i.e. a machine learning engine] that analyzes all the end—user interactions, which are REST format implemented within hypermedia [i.e. includes hypertext], and the sentences structures [i.e. a parameter in the content] used to accomplish a task to train itself and become more proficient in interpreting the user requests [i.e. identifying a parameter in the content of the hypertext transfer protocol request] and initiate the statistically meaningful, appropriate or correct commands) (Fig. 1, ¶ 086 and ¶ 0099).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wells to include the feature wherein the processor is configured to perform the step of identifying a parameter in the content of the hypertext transfer protocol request that matches the schema item using a machine learning engine as taught by Ahmed in order to analyze the user requests using machine learning approach (Fig. 1, ¶ 086 and ¶ 0099).


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells as applied to claims 1 and 11 above, and further in view of Pascarella et al. (US PAT 8082322), hereinafter "Pascarella".
Regarding Claim 10, Wells discloses all the features with respect to Claim 1 as described above.
However, Wells does not explicitly disclose:
wherein the first schema definition includes at least one schema item associated with a user logon activity or a user logout activity.
On the other hand, in the same field of endeavor, Pascarella teaches:
wherein the first schema definition includes at least one schema item associated with a user logon activity or a user logout activity (i.e. a database schema may include item associated with user login information [i.e. at least one schema item associated with a user logon activity]) (422 - Fig. 5, Column 13 Line # 40 – 44 and Column 18 Line # 52 - 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Wells to include the feature wherein the first schema definition includes at least one schema item associated with a user logon activity or a user logout activity as taught by Pascarella in order to provide the user with access to multiple schema items using a single user name 


Regarding Claim 20, Wells discloses all the features with respect to Claim 11 as described above.
However, Wells does not explicitly disclose:
wherein the first schema definition includes at least one schema item associated with a user logon activity or a user logout activity.
On the other hand, in the same field of endeavor, Pascarella teaches:
wherein the first schema definition includes at least one schema item associated with a user logon activity or a user logout activity (i.e. a database schema may include item associated with user login information [i.e. at least one schema item associated with a user logon activity]) (422 - Fig. 5, Column 13 Line # 40 – 44 and Column 18 Line # 52 - 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wells to include the feature wherein the first schema definition includes at least one schema item associated with a user logon activity or a user logout activity as taught by Pascarella in order to provide the user with access to multiple schema items using a single user name and password via the login mapping (Column 13 Line # 40 – 44 and Column 18 Line # 52 - 67).


Allowable Subject Matter
Claims 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451